          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

RICHARD MAX STRAHAN,           *
                               *
        Plaintiff,             *
                               *
        v.                     *                           Civil Action No. 19-cv-10639-IT
                               *
SECRETARY, MASSACHUSETTS       *
EXECUTIVE OFFICE OF ENERGY AND *
AND ENVIRONMENTAL AFFAIRS,     *
et al.,                        *
                               *
        Defendants.            *

          ORDER GRANTING NON-PARTY CENTER FOR COASTAL STUDIES’
                           MOTION TO QUASH

                                       February 17, 2021

TALWANI, D.J.

       Before the court is Non-Party Center for Coastal Studies’ (“Coastal Studies”) Motion to

Quash Non-Party Subpoena and Deposition Notices [#272]. Coastal Studies’ motion seeks to

quash five subpoenas that Plaintiff has served upon Coastal Studies and/or its employees seeking

documents and deposition testimony. For the reasons set forth below, the motion to quash is

GRANTED without prejudice to Plaintiff serving a limited-in-scope document subpoena seeking

complete copies of specific, identified documents Coastal Studies previously produced to the

Commonwealth or to the National Oceanic and Atmospheric Administration (“NOAA”) where

Plaintiff has first sought production of the documents from the Commonwealth or NOAA and

the specific Coastal Studies’ documents were not produced, or were produced in redacted form,

by the Commonwealth or NOAA.
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 2 of 9




    1. The Subpoenas Served

       Plaintiff served five subpoenas on Coastal Studies and its employees. The document

subpoena, Exhibit A, Coastal Studies’ Motion to Quash [#273-1], requests all “documents and

communications”1 that fall in eight different categories of documents. These include “[a]ll

documents and communications regarding any whale (of any species) sighted in Northeast

United States waters entangled in fishing gear since 1995” and “[a]ll documents and

communications regarding any fishing gear involved in any entanglement of wildlife.” Exhibit

A, Requests ¶¶ 2, 4 [#273-1]. In addition to the broad requests, Plaintiff includes more targeted

requests as to specific entanglements. Id. ¶¶ 5–8. Plaintiff also requests “[a]ll documents and

communications regarding the Atlantic Large Whale Disentanglement Network Site,” including

in this request “any information posted, stored, downloaded, viewed, or accessible by you or

your agent.” Id. ¶ 3. Plaintiff requests documents and communications dating back to 2001, but

also requests documents and communications from before 2001 if they were “utilized, or in

effect, at any point” since. Exhibit A, Instructions ¶ 25 [#273-1].

       Three of Plaintiff’s four deposition subpoenas seek testimony from the directors of

Coastal Studies’ Right Whale Ecology Program, Humpback Whale Studies Program, and Maine

Animal Entanglement Program. Exhibits B–D, Coastal Studies’ Motion to Quash [#273-2],

[#273-3], [#273-4]. The final deposition subpoena demands that Coastal Studies designate a

corporate representative pursuant to Federal Rule of Civil Procedure 30(b)(6) for examination on




1
  Plaintiff’s subpoena defines “communication” to include “oral and written communications of
any kind, such as electronic communications, e-mails, SMS messages, instant messages,
facsimiles, telephone communications, correspondence, exchange of written or recorded
information, or face-to-face meetings transmitting information.” Definitions ¶ 6, Exhibit A to
Coastal Studies’ Motion to Quash [#273-1].

                                                 2
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 3 of 9




thirteen topics. Exhibit E, Coastal Studies’ Motion to Quash [#273-5]. Twelve topics concern

Coastal Studies’ “research, study, writing, and/or discussions” on a wide range of issues,

including “behavior, biology, and status of the North Atlantic Right Whale,” the use and

regulation of vertical buoy ropes in Massachusetts, and the effects of vertical buoy ropes on

endangered marine species in Massachusetts. Exhibit E, Subjects for Examination ¶¶ 1–12

[#273-5]. The thirteenth category relates to Coastal Studies’ “use or maintenance of the ‘Atlantic

Large Whale Disentanglement Network Site’ or any other database that contains records of

reported entanglements of whales, records of efforts to disentangle whales, communications

between participants in the [Network], and/or other related records regarding entangled whales

and entanglement events.” Id. ¶ 24.

   2. Coastal Studies’ Objections

       Coastal Studies objects that it is not a party to this dispute, and that the subpoenas are

impermissibly overbroad and impose a burden disproportionate to Plaintiff’s needs in the case.

Coastal Studies’ Mem. 4–6 [#273]. Coastal Studies argues further that even if the information

requested is relevant to the case, demanding production from non-party Coastal Studies

constitutes an undue burden where Plaintiff could obtain the information and documents from

publicly available sources. Id. 6–8. As to the deposition subpoenas served on Coastal Studies’

employees, Coastal Studies argues that Plaintiff is impermissibly seeking compelled expert

testimony from Coastal Studies’ employees, without a requisite showing of need. Id. 8–11.

   3. Plaintiff’s Response

       Plaintiff contends that Coastal Studies appears to have information relevant to this

lawsuit, including “information on when and where whales, including the North Atlantic right

whales, are found entangled.” Pl.’s Opp’n 11 [#290]. Plaintiff anticipates that this information


                                                 3
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 4 of 9




will include “the types of ropes in which these whales are entangled, including rope licensed by

the defendants” and that this information “will show that North Atlantic right whales continue to

be entangled by Massachusetts-licensed gear in Massachusetts waters.” Id.

       Plaintiff does not dispute that his requests are broad, but contends they were drafted

“broadly out of an abundance of caution,” and that he anticipated that the parties would

“negotiate down the scope of discovery.” Id. at 5, 12. Plaintiff proposes that he start with a Rule

30(b)(6) deposition on an amended list of topics that could be used to map the relevant

information that is in Coastal Studies’ possession. See id. at 8, 12 [#290]; Exhibit A, Plaintiff’s

Proposed Amended 30(b)(6) Topics [#290-1]. Plaintiff requests that he be permitted thereafter

“to propound document requests tailored to the information the Center collects and maintains

regarding North Atlantic right whale entanglements as determined in the 30(b)(6) deposition.”

Pl.’s Opp’n 12 [#290]. Plaintiff “anticipates that these document requests will center on

obtaining read-only access to the Atlantic Large Whale Disentanglement Network that the Center

maintains” and states that he would only seek materials since 2010 unless “the 30(b)(6)

deposition reveals good cause to seek limited discovery for earlier years.” Id. at 13.

       Plaintiff argues that it is important to be able to obtain the documents from Coastal

Studies as well as the from the Commonwealth or NOAA because “in many cases when a party

obtains what should be the same set of documents from two different sources a critical fact in the

litigation turns out to be that one set omitted a document that was in the other set.” Pl.’s Opp’n

11 [#290] (citing Coffeyville Res. Refining & Mktg., LLC v. Liberty Surplus Ins. Corp., No. 08-

mc-00017, 2008 WL 4853620, at *2 (E.D. Ark. Nov. 6, 2008)). Plaintiff contends further that he

should be able to obtain the requested records from the original non-party source because it is not

clear which government entity possesses the information. Id. at 12 (citing In re New England


                                                  4
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 5 of 9




Compounding Pharmacy, Inc. Prod. Liab. Litig., No. 13-md-2419-FDS, 2013 WL 6058483, at

*8 (D. Mass. Nov. 13, 2013)). He contends, moreover, that when governmental entities produce

such information, “they alter the documents such that key information is removed.” Id. at 13.

       Finally, Plaintiff asserts that he seeks only factual, and not expert, testimony from Coastal

Studies and its employees. He contends that the goal of the 30(b)(6) deposition is “to understand

the type of information [Coastal Studies] maintains and sends to the defendants regarding whale

entanglements” and that the individual depositions are sought “as fact witnesses to whale

entanglements.” Id. at 14.

   4. Discussion

       Federal Rule of Civil Procedure 45 makes plain that before an attorney or a party serves a

subpoena, he or she must “take reasonable steps to avoid imposing undue burden or expense on a

person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). That appears not to have happened

here. Instead, both the document subpoena and the Rule 30(b)(6) subpoena are indisputably

overbroad.

       Nor does Plaintiff’s subsequent offer of a more limited Rule 30(b)(6) deposition solve the

problem. Plaintiff argues that “[c]ase law within this circuit supports [his] approach.” Pl.’s Opp’n

9 [#290]. Not so. Although the case cited, Mitsui & Co. (U.S.A.) v. Puerto Rico Water Res.

Auth., stands for the proposition that a Rule 30(b)(6) deposition can eliminate unnecessary

discovery and diminish burdens of discovery, see 93 F.R.D. 62, 65 (D.P.R. 1981), it does not

support Plaintiff’s approach of serving indefensibly broad document subpoenas followed by an

“offer” to narrow the scope of the subpoenas through a Rule 30(b)(6) deposition.

       In any event, even if Plaintiff had begun with the proposed Rule 30(b)(6) notice

submitted with his opposition to the motion to quash and then served document requests tailored


                                                 5
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 6 of 9




to the information obtained through that process, the contemplated document production would

still create an undue burden on non-party Coastal Studies. Plaintiff seeks to have non-party

Coastal Studies duplicate production that Plaintiff either has already obtained from the

Commonwealth Defendants, or could have obtained from the federal government through a

FOIA request.2 Where, as here, “the material sought by subpoena is readily available, either from

a party to the action or from a public source, obtaining it through subpoena on a nonparty witness

often will constitute an undue burden.” 9 James Wm. Moore et al., Moore’s Federal Practice,

Civil § 45.32 (2020).

       Plaintiff’s arguments for why this general rule does not apply do not present a persuasive

basis for ordering non-party Coastal Studies to duplicate production available elsewhere. First,

Plaintiff’s claim that duplicative production is necessary to discern discrepancies between

different sets of records is not tied in any meaningful way to the Endangered Species Act claim

before the court.

       Second, Plaintiff argues that he should be able to obtain the requested records from the

original non-party source because it is not clear which government entity possesses the

information. Pl.’s Opp’n 12 [#290] (citing New England Compounding Pharmacy, 2013 WL

6058483, at *8). But beyond merely asserting that Coastal Studies has not directed him to the

specific government agencies, Plaintiff has provided no basis from which the court can conclude

that Plaintiff does not know which state and federal government agencies would have the




2
  Plaintiff does not contest that Coastal Studies “produces all of its reports and data concerning
its whale-saving activities to the Commonwealth and/or to NOAA.” Coastal Studies’ Mem. 7
[#273].

                                                 6
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 7 of 9




requested information or that there are a multiplicity of agencies that may have the documents so

as to justify the burden Plaintiff’s request would impose on a non-party.

       Third, Plaintiff also argues that duplicative production from Coastal Studies would serve

an important purpose since the “communications between the non-party and public source are at

issue.” Pl.’s Opp’n 12 [#290]. Specifically, Plaintiff contends that material produced by Coastal

Studies may reveal “the extent to which the State was aware (or could have educated itself) of

the damages VBRs pose to right whales.” Id. at 13. But Plaintiff does not explain how the state’s

knowledge (or lack thereof) of the effects of its regulatory scheme on endangered species tends

to prove or disprove any issue of fact or law in this cause of action.

       For these reasons, Plaintiff’s request to obtain a duplicative set of the original documents

from non-party Coastal Studies constitutes an undue burden on a non-party. Accordingly,

Plaintiff’s proposed Rule 30(b)(6) deposition, which seeks “to ascertain what types of relevant

information” Coastal Studies maintains is likewise unnecessary.

       Putting aside Plaintiff’s demand to obtain a duplicative set of the original documents

from Coastal Studies, Plaintiff has identified specific scenarios where information is only

available from Coastal Studies either because the federal government3 only produced the

material in redacted form in response to a FOIA request or because the state government did not

maintain a copy4 of the relevant material. See Exhibits B & C, Pl.’s Opp’n [#290]; Pl.’s Sur-



3
  Although the state government may also redact materials produced through state public records
requests, where, as here, the state is a party to this action, Plaintiff has not explained why he
cannot obtain unredacted documents through discovery on the party.
4
 Although Coastal Studies “produces all of its reports and data concerning its whale-saving
activities to the Commonwealth and/or to NOAA,” Coastal Studies’ Mem. 7 [#273], the
Commonwealth has communicated to Plaintiff that it will sometimes not save all materials
produced with these reports. For example, while Coastal Studies will email reports to the

                                                  7
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 8 of 9




Reply [#307]; Pl.’s Letter [#306]. In these specific scenarios, any burden on non-party Coastal

Studies would not be undue given the undisputed relevance of the documents to Plaintiff’s claim

and that the production would not be unnecessarily duplicative for the reasons set forth above.

Accordingly, Plaintiff is permitted to serve a document subpoena on Coastal Studies requesting

specific documents to the extent they meet either of these two criteria, that is, the requests shall

be limited to production of complete copies of documents where the information was redacted,

omitted, or no longer available in the copies obtained from the Commonwealth defendants or

NOAA.

       Plaintiff’s deposition notices fare no better. While Plaintiff’s opposition emphasizes that

it seeks only factual testimony from Coastal Studies and its employees, the “subjects of

examination” for his Rule 30(b)(6) deposition indicate that the information Plaintiff seeks is the

experts’ opinions, not facts. See Exhibit E, Subjects for Examination ¶¶ 1–12 [#273-5]. Even

assuming that Plaintiff’s objective was to depose the three named scientists not on topics

identified in the Rule 30(b)(6) notice but “as fact witnesses to whale entanglements,” as he states

in his opposition, Plaintiff has provided no explanation of what personal knowledge these

scientists may have that could be relevant to Plaintiff’s claims or remedies. See Fed. R. Evid. 602

(“A witness may testify to a matter only if evidence is introduced sufficient to support a finding

that the witness has personal knowledge of the matter. . . . This rule does not apply to a witness’s

expert testimony under Rule 703); Fed. R. Evid. 703 (“An expert may base an opinion on facts or




Commonwealth, the Commonwealth will routinely not download all of the information
contained in these reports. As a result, the Commonwealth’s document production will contain
information from which Plaintiff may identify that a report was shared between Coastal Studies
and the Commonwealth, but not be able to see the entire contents of the report. See Pl.’s Letter
[#306].

                                                  8
          Case 1:19-cv-10639-IT Document 313 Filed 02/17/21 Page 9 of 9




data that the expert has been made aware of or personally observed”). Accordingly, Plaintiff’s

deposition notices are also quashed.

                                        *       *      *

       For the reasons set forth above, Non-Party Center for Coastal Studies’ Motion to Quash

[#272] is GRANTED.

       IT IS SO ORDERED.

Date: February 17, 2021
                                                                   /s/ Indira Talwani
                                                                   United States District Judge




                                                9
